DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Applicant amendments filed 12/15/2021 have been entered. Applicant amendments to the drawing and specification overcome the previous objections set forth in the Office Action mailed 06/15/2021, the objections to the drawings and specification are withdrawn. Applicant has amended claim 3, the previous 112(b) rejection set forth in the Office Action mailed 06/15/2021 is withdrawn. 

Status of Claims
	Claims 1-20 remain pending in the application, with claims 1-14 being examined and claims 15-20 being withdrawn pursuant to the election filed 05/24/2021. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the last paragraph recites “wherein the detection channels are radial arranged in the cylindrical sidewall corresponding to the radially arranged hub-and-spoke configuration of the reaction chambers in the cartridge.” A “cylindrical sidewall” has not been recited previously in claim 1, so it is unclear what this limitation is being drawn to. Is it a cylindrical sidewall of the base unit? A cylindrical sidewall of an optical detection unit? It is stated in claim 2 that it is the multi-channel optical block that has a cylindrical configuration with a cylindrical sidewall, so it appears that the cylindrical sidewall of claim 1 is referring to the multi-channel optical block. As such for examination, it will be interpreted that the cylindrical sidewall is drawn to the multi-channel optical block. 
	Claims 2-11 are rejected by virtue of being dependent on a rejected claim. 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Battrell (US-2012/0115214-A1) in view of Kolesnychenko (US-2012/0033210-A1), Dugan (US-2015/0298129-A1), herein Dugan 2015, and Dugan (US-2010/0105577-A1), herein Dugan 2010.
Regarding claim 1, Battrell teaches an optical detection system for use with a multi-chamber assay cartridge having a plurality of reaction chambers radially arranged in a hub-and-spoke configuration around a sample loading chamber with a sample loading column fluidically connected to the sample loading chamber and extending orthogonally from the hub-and-spoke configuration, wherein each reaction chamber contains an optical detection reagent, is adapted to receive a portion of a sample, and has an optically transparent window for viewing reaction products produced therein, comprising: 
a base unit (referred to as heating block 1410) having a cartridge-loading section adapted to receive the cartridge ([0113] and Figures 14A-14B); and
	As seen in in Figures 14A and 14B, there is a cartridge 1402 that is placed on the heating block 1410 (base unit). It is understood that the cartridge 1402 will not be floating in space, and would therefore need to have a cartridge-loading section to hold the cartridge 1402 in place. 
an optical detection unit including: a multi-channel optical block (referred to as dual channel detector head 1300) having a plurality of detection channels each with an interrogation port on a cartridge-interface side of the multi-channel optical block (1300) and a center cavity for receiving the sample loading column; a plurality of light sources (referred to as SMD LED excitation light sources 1311 and 1331) each optically connected to a corresponding one of the detection channels to transmit an interrogating light beam out through the corresponding interrogation port; a plurality of optic sensors (referred to as photodiodes 1317 and 1337) each optically connected to a corresponding one of the detection channels to detect an optical response entering from the corresponding interrogation port; and a detection controller (referred to as 
	Paragraph [0107] states that there are two optical channels, and that the dual channels are marked by objective lenses 1310 and 1330, as well as optic pathways A and B as seen in Figure 13. It is understood that the interrogation port will be where the light path exits the lenses. As it is understood the lenses are not suspended in air, they will need to be mounted on something, where the light path will follow out through the interrogation port (the lenses). It is understood that the detection channel will be the space where the light travels before it exits lenses 1310 and 1330. As further seen in Figure 14B, reflected fluorescence 1421 and 1420 are returned to objective lens 1330 ([0114]). It is understood that this light re-enters the interrogation port (opening defined by lens 1330) back into the detection channel to travel to the photodiode 1337. 
As stated by paragraph [0107], there is LED printed circuit board 1301 connected to sensor PCB 1302, and it is understood from paragraph [0104] that there is a microprocessor on the sensor PCB that operates optics such as the modulation of source intensity, signal amplification and filtering. Therefore it is understood that the PCB boards are controllers. 
It is understood that the multi-chamber assay cartridge, which includes the sample loading column, has not been positively recited in the claim, as such so long as the optical detection unit is capable of receiving a sample loading column, the limitation of “the multi-channel optical block and a center cavity for receiving the sample loading column…” will be met. It is understood that dual channel detector head 1300 as seen in Figures 14A-B is the 
wherein the optical detection unit is adapted to connect to the base unit (1410) so that the cartridge-interface side of the multi-channel optical block (1300) is juxtaposed with the loaded cartridge, and for each detection channel the interrogation port is optically aligned with the optically transparent window of a corresponding one of the reaction chambers of the loaded cartridge and, upon activation of the light source (1311 and 1331), the interrogating light beam is directed into the reaction chamber to interrogate reaction products found therein and the optical response from the reaction products is detected by the optic sensor (1317 and 1337)and, 
	 As stated by paragraph [0108] and seen in Figures 14A-14B, light source 1331 emits a beam, where the beam is reflected on a dichroic mirror which is then passed through lens 1330 through a window in the detector housing where the light is focused through a detection chamber in the microfluidic cartridge. It is understood from the pathway seen in Figure 14B, the light will then be directed to a photodiode 1337 or 1317 depending on which path is being viewed. Further, it is understood that the microfluidic cartridge has an optical window 1101 that is in alignment with detection chambers 1201 and the optical path scanned by the detector head ([0106] and Figure 12). Further, it is understood that the heating block 1410 (base unit) is connected with the dual channel detector head 1300 (multi-channel optical block) since it is understood that all components of the device will be contained within the instrument 100 as seen in Figure 1 ([0076]). As components will not be floating in space, they will need to be connected to one another.

 In the analogous art of optical detection systems Kolesnychenko teaches an optical detection system for monitoring PCR reactions in a plurality of sample chambers with a plurality of optical units. 
Specifically, Kolesnychenko teaches a circular holder for containing sample chambers and where a plurality of optical units are arranged in a circular manner ([0041]). As seen in Figure 1, there are sample chambers 101, 102, 103, and 104 arranged circularly ([0085]). As further seen in Figure 1, there are optical units 104, 107, 114, 118, 119, and 120 arranged in a circular manner as well ([0085]). It is understood that the device will not be floating in space, and would require an enclosure to hold the elements and will therefore have a sidewall. It would have been obvious to one skilled in the art to modify the device of Battrell such that the optical block has the optical detectors, and therefore the detection channels, in a circular arrangement as taught by Kolesnychenko because Kolesynchenko teaches that when in a circular arrangement, it reduces the space needed for the whole configuration of the system (Kolesnychenko; [0046]). 
Regarding claim 2, modified Battrell teaches the optical detection system of claim 1. Modified Battrell further teaches wherein the multi-channel optical block has a cylindrical configuration with a cylindrical sidewall between a first end that is the cartridge-interface side and an opposite second end, and the detection channels are arranged in a circular arrangement 
Regarding claim 3, modified Battrell teaches the optical detection system of claim 2. Modified Battrelll further teaches wherein the optical detection unit includes a plurality of dichroic mirrors (referred to as dichroic mirror 1334 and 1314) each arranged in a corresponding one of the detection channels to reflect the interrogating light beam from the light source (1331 and 1311) out through the interrogation port, and to transmit the optical response entering from the interrogation port to the optic sensor (1317 and 1337) (Battrell; [0108], [0110]), and 
	As stated by paragraph [0108] of Battrell, it is understood that reference number 1334 may be a dichroic mirror element. As stated by paragraph [0110] of Battrell, reference number 1314 is a dichroic beamsplitter, where it is understood that the dichroic beamsplitter may be a dichroic mirror. Further, it is understood that the detection channel is the space where the light travels before it exits lenses 1310 and 1330. Looking specifically at one path in Figures 14A and 14B of Battrell, it is further understood that the detection channel will be further defined by the path the light travels as it passes through dichroic mirror 1334 to the photodiode 1337. 
wherein the light sources (1331 and 1311) are arranged to direct the interrogating light beam in a radially inward direction toward the plurality of dichroic mirrors (1334 and 1314), and the optic sensors (1317 and 1337) are arranged to receive the optical response in an orthogonal direction to the interrogating light beam.
As seen in Figures 14A-14B of Battrell that show one of the two paths for the dual channel detector head 1300, it is understood that light is emitted from light source 1331 where 
Regarding claim 4, modified Battrell teaches the optical detection system of claim 1. Modified Battrell further teaches a detection controller, understood to be made from the combination of LED PCB 1301 connected to sensor PCB 1302, where sensor PCB has a microprocessor that operates the optics (Battrell; [0104], [0107]). However, modified Battrell does not teach where the lights are activated upon detecting a trigger event. 
In the analogous art of optical detection systems Kolesnychenko teaches an optical detection system for monitoring PCR reactions in a plurality of sample chambers with a plurality of optical units. 
Specifically, Kolesnychenko teaches a method for optically detecting pathogens. As stated by paragraph [0093], the steps comprise inserting a first chamber into the system, which causes the alignment of the first chamber with the first optical unit, where then a second chamber is inserted and aligned, finally a first optical measurement is performed to detect pathogens. It is understood that the insertion of the first chamber into the system is a trigger event, as it causes the alignment of the optical unit as well as leads to the first optical measurement to be performed. It is understood that the optical measurement involves an LED 108 turning on to pass through an excitation filter 201, dichroic mirror 202, and lens 203 to reach the sample chamber 101 ([0090] and Figure 2). Therefore it is understood that the trigger event (placing the first chamber into the system) activates the light source (LED 108). It would have been obvious to one skilled in the art to modify the device of modified Battrell such that 
Regarding claim 5, modified Battrell teaches the optical detection system of claim 4. Modified Battrell further teaches that the base unit (heating block 1410) and optical detection unit (made of the detector head 1300) are all enclosed within the instrument 100 as seen in Figure 1. As everything is within instrument 100, it is understood that the heating block 1410 (base unit) and detector head 1300 (optical detection unit) will be connected to one another. While modified Battrell does teach where a cartridge 1402 is inserted into the instrument 100, modified Battrell does not teach where the trigger event includes detecting that a cartridge is loaded on the cartridge-loading section. 
In the analogous art of optical detection systems Kolesnychenko teaches an optical detection system for monitoring PCR reactions in a plurality of sample chambers with a plurality of optical units. 
Specifically, Kolesnychenko teaches a method for optically detecting pathogens. As stated by paragraph [0093], the steps comprise inserting a first chamber into the system, which causes the alignment of the first chamber with the first optical unit, where then a second chamber is inserted and aligned, finally a first optical measurement is performed to detect pathogens. It is understood that the insertion of the first chamber into the system is a trigger event as it leads to the alignment of the chamber with the optical unit. It would have been obvious to one skilled in the art to modify the device of modified Battrell such that the trigger event includes detecting when a cartridge is loaded on the cartridge-loading section as taught by Kolesnychenko for the benefit of initiating analysis when a sample is inserted. 
Regarding claim 6, modified Battrell teaches the optical detection system of claim 4. Modified Battrell further teaches wherein the base unit (1410) has a heating element, the cartridge-loading section is adapted to receive the cartridge so that the reaction chambers of the loaded cartridge are in thermal communication with the heating element.
As seen in Figure 14A and 14B of Battrell, it is understood that cartridge 1402 will be mounted on heating block 1410. Paragraph [0113] of Battrell states that microfluidic cartridge 1402 and mirror 1400 are mounted behind the cartridge on the surface of the heating block 1410 that is used to control the temperature in detection chambers enclosed in the cartridge. It is understood that the heating block 1410 is a base unit with a heating element, and is adapted to receive the cartridge, and thus has a cartridge-loading section. 
Modified Battrell does not teach the base unit has a heating controller adapted, upon detecting the trigger event, to activate the heating element and heat the reaction chambers prior to the detection controller initializing the detection operation of the optical detection unit.
In the analogous art of nucleic acid amplification and detection, Dugan 2015 teaches an amplification cartridge with a heating apparatus. 
Specifically, Dugan 2015 teaches a controller adapted to activate a heating element upon detecting a trigger event (Dugan 2015; [0018]). As seen in Figure 6 of Dugan 2015, a controller 34 has the necessary electronics for controlling reaction temperature and controlling reaction start and stop times (Dugan 2015; [0051]). It would have been obvious to one skilled in the art to modify the device of modified Battrell such that the heating block of Battrell is activated upon the detection of a trigger event by a controller as taught by Dugan 2015 for the 
Regarding claim 7, modified Battrell teaches the optical detection system of claim 6. It is understood from Battrell that the base unit (heating block 1410) and optical detection unit (made of the detector head 1300) are all enclosed within the instrument 100 as seen in Figure 1 of Battrell. As everything is within instrument 100, it is understood that the heating block 1410 (base unit) and detector head 1300 (optical detection unit) will be connected to one another. While Battrell does teach where a cartridge 1402 is inserted into the instrument 100, Battrell does not teach where the trigger event includes detecting that a cartridge is loaded on the cartridge-loading section.
In the analogous art of optical detection systems Kolesnychenko teaches an optical detection system for monitoring PCR reactions in a plurality of sample chambers with a plurality of optical units. 
Specifically, Kolesnychenko teaches a method for optically detecting pathogens. As stated by paragraph [0093] of Kolesnychenko, the steps comprise inserting a first chamber into the system, which causes the alignment of the first chamber with the first optical unit, where then a second chamber is inserted and aligned, finally a first optical measurement is performed to detect pathogens. It is understood that the insertion of the first chamber into the system is a trigger event as it leads to the alignment of the chamber with the optical unit. It would have been obvious to one skilled in the art to modify the device of modified Battrell such that the trigger event includes detecting when a cartridge is loaded on the cartridge-loading section as taught by Kolesnychenko for the benefit of initiating analysis when a sample is inserted.
Regarding claim 8, modified Battrell teaches the optical detection system of claim 1. Modified Battrell further teaches wherein the optical detection unit includes a plurality of excitation filters (referred to as excitation bandpass filter 1333 and excitation filter 1313) each optically connected to a corresponding one of the detection channels downstream of the corresponding light source (1311 and 1331) to transmit excitation light of a predetermined fluorescence- inducing wavelength range out through the corresponding interrogation port, and a plurality of emission filters (referred to as emission filters 1335 and 1315) each optically connected to a corresponding one of the detection channels upstream of the corresponding optic sensor (1317 and 1337) to detect fluorescent light of a predetermined fluorescence wavelength range entering from the corresponding interrogation port (Battrell; [0108], [0109], [0110], Figure 13).
Regarding claim 9, the limitations in the preamble of claim 1 are now positively recited as seen in claim 9. As such, the limitations in the preamble of claim 1 will now be rejected along with claim 9. 
Regarding claim 1, Battrell teaches an optical detection system comprising: 
a base unit (referred to as heating block 1410) having a cartridge-loading section adapted to receive the cartridge ([0113] and Figures 14A-14B); and
	As seen in in Figures 14A and 14B, there is a cartridge 1402 that is placed on the heating block 1410 (base unit). It is understood that the cartridge 1402 will not be floating in space, and would therefore need to have a cartridge-loading section to hold the cartridge 1402 in place. 
an optical detection unit including: a multi-channel optical block (referred to as dual channel detector head 1300) having a plurality of detection channels each with an 
	Paragraph [0107] states that there are two optical channels, and that the dual channels are marked by objective lenses 1310 and 1330, as well as optic pathways A and B as seen in Figure 13. It is understood that the interrogation port will be where the light path exits the lenses. As it is understood the lenses are not suspended in air, they will need to be mounted on something, where the light path will follow out through the interrogation port (the lenses). It is understood that the detection channel will be the space where the light travels before it exits lenses 1310 and 1330. As further seen in Figure 14B, reflected fluorescence 1421 and 1420 are returned to objective lens 1330 ([0114]). It is understood that this light re-enters the interrogation port (opening defined by lens 1330) back into the detection channel to travel to the photodiode 1337. 
As stated by paragraph [0107], there is LED printed circuit board 1301 connected to sensor PCB 1302, and it is understood from paragraph [0104] that there is a microprocessor on 
wherein the optical detection unit is adapted to connect to the base unit (1410) so that the cartridge-interface side of the multi-channel optical block (1300) is juxtaposed with the loaded cartridge, and for each detection channel the interrogation port is optically aligned with the optically transparent window of a corresponding one of the reaction chambers of the loaded cartridge and, upon activation of the light source (1311 and 1331), the interrogating light beam is directed into the reaction chamber to interrogate reaction products found therein and the optical response from the reaction products is detected by the optic sensor (1317 and 1337)and, 
	 As stated by paragraph [0108] and seen in Figures 14A-14B, light source 1331 emits a beam, where the beam is reflected on a dichroic mirror which is then passed through lens 1330 through a window in the detector housing where the light is focused through a detection chamber in the microfluidic cartridge. It is understood from the pathway seen in Figure 14B, the light will then be directed to a photodiode 1337 or 1317 depending on which path is being viewed. Further, it is understood that the microfluidic cartridge has an optical window 1101 that is in alignment with detection chambers 1201 and the optical path scanned by the detector head ([0106] and Figure 12). Further, it is understood that the heating block 1410 (base unit) is connected with the dual channel detector head 1300 (multi-channel optical block) since it is understood that all components of the device will be contained within the instrument 100 as seen in Figure 1 ([0076]). As components will not be floating in space, they will need to be connected to one another.

 In the analogous art of optical detection systems Kolesnychenko teaches an optical detection system for monitoring PCR reactions in a plurality of sample chambers with a plurality of optical units. 
Specifically, Kolesnychenko teaches a circular holder for containing sample chambers and where a plurality of optical units are arranged in a circular manner ([0041]). As seen in Figure 1, there are sample chambers 101, 102, 103, and 104 arranged circularly ([0085]). As further seen in Figure 1, there are optical units 104, 107, 114, 118, 119, and 120 arranged in a circular manner as well ([0085]). It is understood that the device will not be floating in space, and would require an enclosure to hold the elements and will therefore have a sidewall. It would have been obvious to one skilled in the art to modify the device of Battrell such that the optical block has the optical detectors, and therefore the detection channels, in a circular arrangement as taught by Kolesnychenko because Kolesynchenko teaches that when in a circular arrangement, it reduces the space needed for the whole configuration of the system (Kolesnychenko; [0046]). 
Modified Battrell does not teach a multi-chamber assay cartridge having a plurality of reaction chambers radially arranged in a hub-and-spoke configuration around a sample loading chamber with a sample loading column fluidically connected to the sample loading chamber and extending orthogonally from the hub-and-spoke configuration, wherein each reaction 
In the analogous art of multi-chamber detection devices, Dugan 2015 teaches a multi-chamber amplification cartridge with a plurality of reaction chambers and a means for occluding fluid communication that is disc shaped (Dugan 2015; [0008], [0009]). 
Specifically, Dugan 2015 teaches a multi-chamber assay cartridge (multi-chamber, nucleic acid amplification cartridge 10) having a plurality of reaction chambers (chambers 12) radially arranged in a hub-and-spoke configuration around a sample loading chamber (distribution chamber 21) with a sample loading column (sample receiving port 13) fluidically connected to the sample loading chamber (21) and extending orthogonally from the hub-and-spoke configuration, wherein each reaction chamber (12) contains an optical detection reagent, is adapted to receive a portion of a sample, and has an optically transparent window for viewing reaction products produced therein (Dugan 2015; [0045], [0047], Figures 1-2). 
[0010] states that the cartridge has multiple reaction chambers that contain a reaction mixture and a visual detection reagent, which produces a visually detectable change upon reacting with a target substance, that allows for naked-eye colormetric detection via optically transparent windows/view ports.  
Examiner further finds that the prior art contained a device/method/product (i.e., cartridge) which differed from the claimed device by the substitution of component(s) (i.e., cartridge of Battrell) with other component(s) (i.e., cartridge having components in the preamble of claim 1), and the substituted components and their functions were known in the art as above set forth.  An ordinarily skilled artisan could have substituted one known element 
Therefore, pursuant to MPEP §2143 (I), Examiner concludes that it would have been obvious to an ordinarily skilled artisan to substitute the cartridge of reference Battrell with the cartridge of reference Dugan 2015, since the result would have been predictable.
It is understood that modified Battrell has been modified with Kolesnychenko to have a circular arrangement, where for the circular arrangement allows the optical units to be aligned with the sample chambers on the stationary sample holder (Kolesnychenko; Figure 1). It is understood that the chambers 12 of Dugan 2015 will similarly align with the optical units, as the chambers 12 are also in a circular orientation. 
Further, dual channel detector head 1300 as seen in Figures 14A-B of Battrell is the multi-channel optical block, and it is seen that there is a cavity that will receive the sample loading column (part of the port 13 of modified Dugan 2015). 
Regarding claim 9, modified Battrell teaches the optical detection system of claim 1. Modified Battrell further teaches the multi-chamber assay cartridge having:
a cartridge body (11) having a sample holding chamber (21) fluidically connected to the reaction chambers (12) via corresponding entry ports (22) (Dugan 2015; [0045], [0047], Figures 1-2); 
a flexible diaphragm (diaphragm 49) arranged to gate access to the entry ports (22) from the sample loading chamber (21) (Dugan 2015; [0049], Figures 4-5); and 

	In the analogous art of microfluidic array cards for analyzing a sample, Dugan 2010 teaches a microfluidic array card with a plurality of array windows and a central loading section (Dugan 2010; [0017]). 
	Specifically, Dugan 2010 teaches where an array card 9 has a card body 2 with a central port 4 that has a lock fitting (Dugan 2010; [0033]).  
	It would have been obvious to one skilled in the art to modify the port of Dugan 2015 such that it is a central loading port with a lock fitting as taught by Dugan 2010 because Dugan 2010 teaches that the central port is capable of connecting a plurality of identical capillary pathways and that a male fitting of a syringe can connect to the female lock fitting of the port (Dugan 2010; [0034], [0036]). 
	It is understood that the port 13 of Dugan 2015 will now be in the center of the cartridge body 11, such that the port 13 will go through the plunger 18 while still retaining the function of plunger 18. Herein, when referencing the port 13 it will be the modified port that is central to the cartridge body. Therefore, modified Dugan 2015 teaches: 
a central sample-loading piston valve (13) having a tubular column extending from a center of the cartridge body (11) to an open end for receiving the sample, and a tubular plunger (plunger 18) in fluidic communication with the open end of the tubular column and adapted to move therein between an occluded position blocking fluidic access from the open end of the tubular 
It is understood that the port 13 is in the center, and as seen in Figure 1 of Dugan 2015 it has a tubular column that extends upwards. Further, [0049] of Dugan 2015 states that when the plunger 18 is actuated, the plunger urges diaphragm 49 towards inlets 22 until a sealing contact is made, where the diaphragm 49 when not actuated is held away from inlets 22 by spacer 28. Further it is understood that the plunger and open end of the port 13 (which has a tubular column) will be in fluid communication, as fluidic communication includes air. 
wherein the reaction chambers (12) are radially arranged around the sample loading chamber (22) in a hub-and-spoke configuration that is orthogonal to the tubular column (see Figure 2 of Dugan 2015, where it is understood that the now central port 13 has a tubular column seen in Figure 1 of Dugan 2015), and 
wherein the flexible diaphragm (49) is arranged to be actuated by the tubular plunger (18) so that actuation of the tubular plunger (18) to the non-occluded position simultaneously actuates the flexible diaphragm (49) to open access to the entry ports (22), and actuation of the tubular plunger (18) to the occluded position simultaneously actuates the flexible diaphragm (49) to close access to the entry ports (22).

	Regarding claim 10, modified Battrell teaches the optical detection system of claim 9. Modified Battrell further teaches wherein the tubular column is adapted to connect a Luer-Lock-type syringe to the open end, and the tubular plunger (18) is positioned to be actuated from the occluded position to the non-occluded position upon connecting the Luer-Lock-type syringe to the open end.
	It is understood that the port 13 of Dugan 2015 has been modified such that it is now in the center of cartridge body 11, and that it has a female lock fitting as taught by Dugan 2010 (Dugan 2010; [0036]). It is stated by [0043] of Dugan 2010 that the lock fitting is more specifically a Luer-lock fitting. It is further understood that when such a connection between the port 13 and a syringe via Luer-lock fitting, the plunger 18 will be positioned to be actuated. 
	Regarding claim 11, modified Battrell teaches the optical detection system of claim 9. Modified Battrell further teaches wherein the cartridge body (11) has a disc-shaped configuration with the reaction chambers (12) arranged in a circular arrangement in the cartridge body (11) surrounding the sample loading chamber (21) in a hub-and-spoke configuration (see Figure 2 of Dugan 2015), and
		wherein the multi-channel optical block has a cylindrical configuration with a cylindrical sidewall between a first end that is the cartridge-interface side and an opposite second end, and the detection channels are arranged in a circular arrangement in the cylindrical . 

Claim 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dugan (US-2015/0298129-A1), herein Dugan 2015 in view of Dugan (US-2010/0105577-A1), herein Dugan 2010.
Regarding claim 12, Dugan 2015 teaches a multi-chamber assay cartridge (multi-chamber nucleic acid amplification cartridge 10) comprising ([0045], Figure 1): 
a cartridge body (cartridge body 11) having a plurality of reaction chambers (reaction chambers 12) and a sample loading chamber (distribution chamber 21) fluidically connected to the reaction chambers (12) via corresponding entry ports (inlets 22), each 8Serial No. 16/367,125Docket No. IL-13294reaction chamber (12) containing an optical detection reagent and having an optically transparent window for viewing reaction products produced therein ([0045], [0047], Figures 1-2);
[0010] states that the cartridge has multiple reaction chambers that contain a reaction mixture and a visual detection reagent, which produces a visually detectable change upon reacting with a target substance, that allows for naked-eye colormetric detection via optically transparent windows/view ports.  
a flexible diaphragm (diaphragm 49) arranged to gate access to the entry ports (22) from the sample loading chamber (21) ([0049], Figures 4-5); and 

	In the analogous art of microfluidic array cards for analyzing a sample, Dugan 2010 teaches a microfluidic array card with a plurality of array windows and a central loading section (Dugan 2010; [0017]). 
	Specifically, Dugan 2010 teaches where an array card 9 has a card body 2 with a central port 4 that has a lock fitting (Dugan 2010; [0033]). 
	It would have been obvious to one skilled in the art to modify the port of Dugan 2015 such that it is a central loading port with a lock fitting as taught by Dugan 2010 because Dugan 2010 teaches that the central port is capable of connecting a plurality of identical capillary pathways and that a male fitting of a syringe can connect to the female lock fitting of the port (Dugan 2010; [0034], [0036]). 
	It is understood that the port 13 of Dugan 2015 will now be in the center of the cartridge body 11, such that the port 13 will go through the plunger 18 while still retaining the function of plunger 18. Herein, when referencing the port 13 it will be the modified port that is central to the cartridge body. Therefore, modified Dugan 2015 teaches: 
a central sample-loading piston valve (13) having a tubular column extending from a center of the cartridge body (11) to an open end for receiving the sample, and a tubular plunger (plunger 18) in fluidic communication with the open end of the tubular column and adapted to move therein between an occluded position blocking fluidic access from the open end of the tubular 
It is understood that the port 13 is in the center, and as seen in Figure 1 of Dugan 2015 it has a tubular column that extends upwards. Further, [0049] of Dugan 2015 states that when the plunger 18 is actuated, the plunger urges diaphragm 49 towards inlets 22 until a sealing contact is made, where the diaphragm 49 when not actuated is held away from inlets 22 by spacer 28. Further it is understood that the plunger and open end of the port 13 (which has a tubular column) will be in fluid communication, as fluidic communication includes air. 
wherein the reaction chambers (12) are radially arranged around the sample loading chamber (22) in a hub-and-spoke configuration that is orthogonal to the tubular column (see Figure 2 of Dugan 2015, where it is understood that the now central port 13 has a tubular column seen in Figure 1 of Dugan 2015), and 
wherein the flexible diaphragm (49) is arranged to be actuated by the tubular plunger (18) so that actuation of the tubular plunger (18) to the non-occluded position simultaneously actuates the flexible diaphragm (49) to open access to the entry ports (22), and actuation of the tubular plunger (18) to the occluded position simultaneously actuates the flexible diaphragm (49) to close access to the entry ports (22).

	Regarding claim 13, modified Dugan 2015 teaches the multi-chamber assay cartridge of claim 12. Modified Dugan 2015 further teaches wherein the tubular column is adapted to connect a Luer-Lock-type syringe to the open end, and the tubular plunger (18) is positioned to be actuated from the occluded position to the non-occluded position upon connecting the Luer-Lock-type syringe to the open end.
	It is understood that the port 13 of Dugan 2015 has been modified such that it is now in the center of cartridge body 11, and that it has a female lock fitting as taught by Dugan 2010 (Dugan 2010; [0036]). It is stated by [0043] of Dugan 2010 that the lock fitting is more specifically a Luer-lock fitting. It is further understood that when such a connection between the port 13 and a syringe via Luer-lock fitting, the plunger 18 will be positioned to be actuated. 
	Regarding claim 14, modified Dugan 2015 teaches the multi-chamber assay cartridge of claim 12. Modified Dugan 2015 further teaches wherein the cartridge body (11) has a disc-shaped configuration with the reaction chambers (12) arranged in a circular arrangement in the cartridge body (11) surrounding the sample loading chamber (21) in a hub-and-spoke configuration, see Figure 2 of Dugan 2015.

Response to Arguments
Applicant’s arguments, see pages 15-16, filed 12/15/2021, with respect to the rejection(s) of claim(s) 1 and 8, and 12-14 under USC 102(a)(1), have been fully considered and Battrell (US-2012/0115214-A1), Kolesnychenko (US-2012/0033210-A1), Dugan (US-2015/0298129-A1), and Dugan (US-2010/0105577-A1).
Regarding Applicant’s arguments on page 16 that the limitation of “a base unit having a cartridge-loading section adapted to receive the cartridge” is not met by Battrell, it is respectfully disagreed. As stated in the rejection of claim 1, it is understood that cartridge 1402 is placed on heating block 1410 (base unit), where it is understood that the cartridge 1402 is not floating in space, and would therefore have some sort of cartridge-loading section to hold cartridge 1402 in place. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SOPHIA Y LYLE/Examiner, Art Unit 1796                                                                                                                                                                                                        
/MATTHEW D KRCHA/Primary Examiner, Art Unit 1796